UNITED STATES BANKRUPTCY COURT

District of Oregon
In re )
Tiffany Willette Crumble )
) Case No. 1£8-34280-tmb13
Debtor(s) )
} RECORD OF PROCEEDING
Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trast, not individuaily but as trustee )
for Pretinm Mortgage Acquisition Trust
Moving Party ) Judge: Thomas M Renn
)
Tiffany Willette Crumble } Docket # of Motion 44
)
Responding Party ) DATE OF HEARING: 06/11/2019
[ESSE A BAKER no appearance LARRIAN WHEELER no appearance
Attorney for Moving Party Attorney for Responding Party

____ Attorney represents agreement by opposing attorney.
___ Oral stipulation approved, Written stipulation (to be) filed fr / th/ /) / Vdlecy S .
____ Order based on oral stipulation fo be lodged.

Hearing is continued to at in or__ telephone hearing for:

Continued preliminary hearing final hearing stay remains in effect.
Date and time set, or to be set, for hearing on confirmation of Chapter 13 plan.
The Court finds that delay of over 30 days is necessary to accommodate current schedule.
Movant waives 30 day ruie.
Noticed in Court. Send notice
Off calendar; may be reset at request of either party/Movant only(36 day rule waived).

 

 

The Motion is denied.
The Motion is granted, and Stay terminates forthwith/on

No foreclosure sale before .
Movant may submit an order regarding termination of stay/on days written notice of default to
debtor and debtor's counsel in the event that:

All (post-petition) arrears in payments due to the Movant/Trustee/both are not brought current within
days of the date of this hearing.

Debtor fails to pay, when due, payments to the Movant/Trustee/either.

_____ Debtor fails to maintain insurance on the collateral as required by the security agreement.

 

 

 

 

 

 

 

 

 

____ Debtor fails to file modified plan of reorganization within days of the date of this hearing.
Debtor's Plan/medified plan of reorganization is denied confirmation.

OTHER:

Parties agtee to extend 60 day time period of 11 U.S.C. §362(e)(2)(B) Yes No.
If NO, findings:
__ OTHER:
ISSUES TO BE TRIED
____1s Cure Proposal Realistic? = = Amountofarrears Valuation ___ Adequate Protection

Case 18-34280-tmb13 Doc 49 _ Filed 06/11/19

 
